DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/30/2021 has been entered. Claim 1 has been amended. Claims 6-10 are new additions. Claims 1-10 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 has been considered by the examiner.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2018/0170114 A1), in view of Nagase (US 2016/0236517 A1 – of record).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Regarding claims 1-2,
a sipe 44 that extends from the main groove 18 – (corresponds to one of the at least two major grooves and terminates before reaching another one of the at least two major grooves so as to be directed toward a center in a tire width direction of the lug); and
chamfered portions 46 – (construed as a recessed region that is formed to either side in a width direction of the sipe and that is recessed relative to the contact patch surface); and
in the tire width direction of the lug 24, a length of the sipe 44 is larger than a length of the chamfered portion  46 – (construed as a recessed region) and smaller than a length of the lug, and the length of the recessed region is 50% to 90% of the length of the lug.
Hayashi does not explicitly disclose, in the cross sectional view, the recessed region has:
Feature 1) the sipe having a pair of opening sidewalls each extending in a vertical direction in a cross sectional view; and
Feature 2) the recessed portion has a pair of vertical faces that each forms a first edge with the contact patch surface, and has a pair of planar bases that each intersects one of the pair of the opening sidewalls to form a second edge at which an angle of the intersection is not greater than 90°; 
Feature 3) wherein difference in height in the vertical direction of the first edge and the second edge is greater than or equal to 0.5 mm but is less than or equal to 1.5 mm; 

Nagase discloses a tire tread pattern suitable for improving steering stability on wet road as well as on dry road, see [0002]. 
[AltContent: textbox (Vertical portion)][AltContent: textbox (Contact patch surface)]
[AltContent: textbox (First edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Planar base)][AltContent: textbox (Second edge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The tread pattern is configured to have first crown sipes 10, whose cross-sectional view depict a sipe main body 13 having a pair of opening sidewalls each extending in a vertical direction, see FIG. 4  – (corresponds to Feature 1); and a chamfered portion 14 – (corresponds to a recessed portion) having a pair of vertical faces that each forms a first edge with the contact patch surface, and having a pair of planar bases that each intersects one of the pair of the opening sidewalls to form a second edge at which an angle of the intersection is not greater than 90°, see FIG. 4 – (corresponds to Feature 2); and the chamfered portion 14 has a depth in a range of from 
Thus, Nagase discloses Features 1-4, whereby such a chamfered portion may be useful to increase ground contact pressure of the respective crown portion by decreasing net ground contact area of the crown portion. Thereby, drainage feature of the crown portion may be improved, and in particular, steering stability at high speed on wet road may be improved, see [0043].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamfered portion of Hayashi in the claimed manner as taught by Nagase to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claims 3, 10, modified Hayashi discloses standoff distances to the first edge and the second edge in the width direction of the sipe increase as one proceeds from a center of the lug to an end of the lug, see partial reproduction of Hayashi FIG. 1 below; and in a plan view, a width of the chamfered portions steadily decrease with respect to the axial 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 6, modified Hayashi discloses the planar base is horizontal, see the figure in paragraph 14 of the claim 1 discussion.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2018/0170114 A1), in view of Nagase (US 2016/0236517 A1 – of record), as applied to claim 3 above, in view of Honda (US 2017/0297378 – of record).
Regarding claim 4,
Honda discloses a pneumatic tire suitable for improving the wet braking performance, and simultaneously maintaining the silence at a high level, see [0014]. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The tire has a tread profile that is configured to have a first arcuate surface R4 having a radius of curvature of the tire widthwise center of the central land portion 33, and second arcuate surfaces RS and R6 having radiuses of curvature smaller than the first arcuate surface R4 and located on both tire widthwise edges of the central land portion 33, see figure above – (corresponds to the claimed tread central region profile). Honda further discloses such a configuration contributes to improved wet braking performance, see [0034], [0050].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread profile of modified Hayashi in the claimed manner as taught by Honda to provide the tire with the aforementioned benefits.
Claims 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2018/0170114 A1), in view of Nagase (US Kurosawa (US 2015/0231930 A1), or Shirouzu (US 2005/0109437 A1).
Regarding claims 5, 8-9, modified Hayashi does not explicitly disclose one or more dimples and/or protrusions of width less than width of the planar base are formed at the planar base.
Kurosawa discloses a tread pattern suitable for exhibiting an excellent driving performance on icy and snowy roads while improving chunking resistance of tread blocks, see [0002]. The tread pattern is configured to have sipes 21 whose bottom portions 22 have protrusions 23, see partial reproduction of FIG. 5 below.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Kurosawa further discloses such a configuration reduces the amount of deformation of the land portion during traveling, which prevents cracking of the land portion, see [0058].
Shirouzu discloses a tread pattern suitable for improving the wet performance while securing steering stability and holding down degradations 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Shirouzu further discloses such a configuration achieves improvements in wet performance and improvements in external appearance with this arrangement by performing cutting of water screens and absorption of water, see [0033]. 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planar base portions of modified Hayashi to have protrusions as taught by Kurosawa and/or dimples as taught by Shirouzu in the claimed manner to provide the tire with the aforementioned benefits.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2018/0170114 A1), in view of Nagase (US 2016/0236517 A1 – of record), as applied to claim 1 above, in view of Tomomatsu (US 2020/0384810 A1).
Regarding claim 7, modified Hayashi does not explicitly disclose in the cross sectional view, the height of each of the pair of the planar bases is 
Tomomatsu discloses a tire tread pattern suitable for improving steering stability performance on dry road surfaces and steering stability performance on wet road surfaces compared to the related art and suppressing pattern noise, see [0007].

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Tomomatsu further discloses chamfered sipes 30, whose chamfered portion 42 – (construed as a planar base) is inclined at various angles, see figures above. Tomomatsu discloses such chamfer shapes increases the edge effect of the sipe whereby steering stability performance on wet road surfaces is improved, as well as drainage functions, see [0076]-[0077].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planar base portions of modified Hayashi in the claimed manner as reasonably suggested by Tomomatsu to provide the tire with the aforementioned benefits.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749